Appeal by the defendant from three judgments of the County Court, Rockland County (Resnik, J.), all rendered October 9, 2003, convicting him of attempted robbery in the first degree under indictment No. 02-00058, bail jumping in the second degree under indictment No. 02-00410, and criminal possession of a forged instrument in the second degree under indictment No. 03-00317, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
As part of his plea agreement, the defendant effectively waived appellate review of the issue he now raises (see People v Callahan, 80 NY2d 273 [1992]; People v Seaberg, 74 NY2d 1 [1989]). H. Miller, J.P, S. Miller, Goldstein, Mastro and Lifson, JJ., concur.